DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending in the application.
Claims 1-10 are examined on the merits.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the instant application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/20/2021 and 05/27/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “slim-type pump” in claim 1 is a relative term which renders the claim indefinite. The term slim-type pump” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation has been examined below as if a “slim-type pump” is a pump that can be used in a negative pressure wound dressing system.
Claim(s) 2-11 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C 102(a)(1) as being anticipated by Bishop (US PGPUB 20190133830).
Regarding claim 1, Bishop discloses a medical negative pressure lamination component for attaching to a skin surface (a wound exudate management system 10 for attaching to a skin surface: ¶0047 and Fig. 1), the medical negative pressure lamination component (10) comprising: 
an airtight patch (82: ¶0060 and Fig. 1) comprising a communication portion (a flexible connector 50: ¶0052 and Fig. 1) and a dressing area (a dressing 14: ¶0047 and Fig. 1), wherein the communication portion (50) and the dressing area (14) are in fluid communication with each other (¶0053); 
a dressing patch (inner envelope structure 100: ¶0062, Figs. 3A, 4, and 5) accommodated in the dressing area (Figs. 3A, 4, and 5); 
a battery module (a pump 18 is a battery-operated pump: ¶0048 and Claim 39; thus, Bishop implicitly discloses a battery module) 
a slim-type pump (a pump 18: ¶0047-0049 and Fig. 1) electrically connected to the battery module (the pump 18 is a battery-operated pump: ¶0048 and Claim 39; thus, Bishop implicitly discloses the pump 18 is electrically connected to the battery module); 
a sensing and controlling module (a user control 30: ¶0048) electrically connected to the battery module (the pump 18 is a battery-operated pump: ¶0048 and Claim 39; thus, Bishop implicitly discloses the user control 30 is electrically connected to the battery module) and the slim-type pump (18) for detecting and controlling a gas pressure and a gas flow provided by the slim-type pump (the pump 18 is capable of detecting and controlling a gas pressure and a gas flow: ¶0049-0050),
wherein the dressing patch (100) is attached on the skin surface (¶0013, 0033, 0047, and Fig. 1), covered by the airtight patch (82: Fig. 1), and then accommodated in the dressing area (Fig. 1), wherein when the slim-type pump is actuated (¶0049-0050), the air between the airtight patch and the skin surface is drawn out by the slim-type pump through the communication portion (¶0019 and Fig. 1: since the airtight patch 82 and the dressing patch 100 are tightly attached to the skin surface, the pump 18 is capable of drawing out the air through the communication portion 50) and a negative pressure is formed between the airtight patch and the skin surface, so that the airtight patch and the dressing patch are tightly attached to the skin surface (¶0018-0019 and Fig. 1: a negative pressure is capable of forming between the airtight patch and the skin surface so that the airtight patch and the dressing patch are tightly attached to the skin surface).
Regarding claim 2, Bishop discloses all the limitations as discussed above for claim 1.
Bishop further discloses a connection hose (a tube 22: ¶0047 and Fig. 1) connected between the communication portion of the airtight patch and the sensing and controlling module (the tube 22 is connected between the communication portion 50 and the sensing and controlling module 30: ¶0048 and Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C 103 as being unpatentable over Bishop in view of Adie (US PGPUB 20130110058).
Regarding claim 3, Bishop discloses all the limitations as discussed above for claim 2.
Bishop further discloses wherein the sensing and controlling module comprises a sensor and a controller (¶0048).
Bishop does not disclose wherein the sensing and controlling module comprises a gas passage, wherein the gas passage is connected between and in fluid communication with the connection hose and the slim-type pump; however, a person having ordinary skill in the art would understand/recognize that the sensing and controlling module of Bishop comprises a gas passage/tube in order to supply/provide negative pressure to the dressing. 
In the alternative, the rejection is made over Bishop in view of Adie:
In the same field of endeavor, reduced pressure therapy apparatus, Adie discloses a pump assembly 1000 (¶0150 and Figs. 21-22) comprising a pressure sensor 1070 and a controller 1040 (¶0152 and Figs. 22-23). Adie further discloses the pump assembly 100 comprising a gas passage (fluid pathway between an inlet 1120 and an outlet 1110: ¶0153 and Fig. 23) for the benefit of providing a flow pathway through the pump assembly to supply reduced pressure to the dressing and to monitor the rate of flow via the sensor and the controller (¶0007, 0067, and 0073).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensing and controlling module of Bishop by incorporating a gas passage, similar to that disclosed by Adie, in order to provide a flow pathway through the sensing and controlling module to supply reduced pressure to the dressing and to monitor the rate of flow via the sensor and the controller, as suggested in ¶0007, 0067, and 0073 of Adie.
Bishop does not disclose wherein the sensor is disposed in the gas passage to detect the gas flow and the gas pressure in the gas passage.
Adie further discloses a technique of providing the sensor 1070 disposed in the gas passage (fluid pathway between inlet 1120 and outlet 1110) for the benefit of monitoring the rate of flow in the gas passage (¶0067). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensor of Bishop by rearranging the sensor such that the sensor is disposed in the gas passage, similar to that disclosed by Adie, in order to monitor the rate of flow in the gas passage, as suggested in ¶0067 of Adie and as it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art (See MPEP § 2144.04 (VI) (C)). Further, one would have been motivated to rearrange the sensor such that the sensor is disposed in the gas passage for the purpose of monitoring the rate of flow in the gas passage. In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950). Thus, the sensor of Bishop in view of Adie is capable of detect the gas flow and the gas pressure in the gas passage.
Bishop does not disclose wherein the controller is electrically connected to the sensor and the slim-type pump to control and adjust the operation of the slim-type pump according to the gas flow and the gas pressure detected by the sensor.
Adie further discloses a technique of providing the controller 1040 connected to the sensor 1070 and a pump 1090 for the benefits of activating the source of negative pressure, monitoring a duty cycle of the source of negative pressure, determining if the duty cycle exceeds a duty cycle threshold, and providing an indication of an operating condition (¶0016 and 0019).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the controller of Bishop by rearranging the controller such that controller is electrically connected to the sensor and the pump, similar to that disclosed by Adie, in order to activate the source of negative pressure, monitor a duty cycle of the source of negative pressure, determine if the duty cycle exceeds a duty cycle threshold, and provide an indication of an operating condition, as suggested in ¶0016 and 0019 of Adie. Thus, the controller of Bishop in view of Adie is capable of control and adjust the operation of the slim-type pump according to the gas flow and the gas pressure detected by the sensor.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is Bishop (US PGPUB 20190133830) and Chen (US PGPUB 20160076530).
Regarding claim 4, Bishop does not disclose or suggest the slim-type pump comprising a base plate comprising: a first surface; a second surface opposite to the first surface; an accommodation groove recessed from the first surface and comprising an accommodation surface; an outlet groove recessed from the accommodation surface and comprising an outlet channel; a positioning portion protruded from the first surface and surrounding the accommodation groove; a ventilating hole located on the positioning portion and comprising an inlet end and a ventilating end, wherein the ventilating end is in fluid communication with the accommodation groove, and the ventilating hole is gradually shrunk from the ventilating end to the inlet end; a closure ball accommodated in the ventilating hole; an inlet tube in fluid communication with the inlet end of the ventilating hole; and an outlet tube in fluid communication with the outlet channel of the outlet groove; a gas pump disposed on the accommodation surface of the accommodation groove and covering the outlet groove; and a top covering disposed on the positioning portion and covering the accommodation groove, wherein a diameter of the closure ball is ranged between a diameter of the ventilating end and a diameter of the inlet end of the ventilating hole. 
Chen discloses a micro-gas pressure driving device, but does not disclose the device comprising a ventilating hole located on the positioning portion and comprising an inlet end and a ventilating end; a closure ball accommodated in the ventilating hole; and a gas pump disposed on the accommodation surface of the accommodation groove and covering the outlet groove.
Examiner did not find any teachings/motivations to modify the micro-gas pressure driving device of Chen to incorporate a ventilating hole, a closure ball, and a gas pump as well as substitute the pump of Bishop with the micro-gas pressure driving device of Chen. There is not an apparent/obvious reason/motivation for this modification as this modification increases the complexity of the system in the prior art in terms of structure, function, and design (See MPEP §2143.01 (IV)).
Therefore, claim 4 and its dependent claims 5-11 are deemed novel and non-obvious over the prior art of record.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsueh (US PGPUB 20140377099) discloses a micro-gas pressure driving apparatus comprising miniature gas transportation module and a miniature valve module (Figs. 1-8 and accompanying texts).
Askem (US PGPUB 20180296397) discloses a reduced pressure wound treatment apparatus comprising a pump and a wound dressing (Figs. 1-15 and accompanying texts).                                                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032. The examiner can normally be reached Monday-Thursday 8:00-5:00 (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHU Q. TRAN/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781